Filed 5/27/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 119







State of North Dakota, 		Plaintiff and Appellee



v.



Antonio Raheem Matthews, 		Defendant and Appellant







No. 20140390







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Sonja Clapp, Judge.



AFFIRMED.



Per Curiam.



Meredith H. Larson and M. Jason McCarthy, Assistant State’s Attorneys, Grand Forks County State’s Attorney’s Office, 124 South Fourth Street, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee; on brief.



Samuel A. Gereszek, 308 DeMers Avenue, P.O. Box 4, East Grand Forks, Minnesota 56721-0004, for defendant and appellant; on brief.

State v. Matthews

No. 20140390



Per Curiam.

[¶1]	Antonio Matthews appeals from a district court judgment of conviction on three counts of gross sexual imposition, two counts of robbery, two counts of felonious restraint, and one count of terrorizing.  He argues that the evidence presented to the district court was insufficient to sustain his convictions and that his convictions should be vacated or, in the alternative, remanded for a new trial.  We summarily affirm the convictions under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner